Citation Nr: 0813368	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  07-04 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disabilities, to include as secondary to service-connected 
residuals of a fracture of the left fifth toe.   
 
2.  Entitlement to service connection for bilateral hip 
disabilities, to include as secondary to service-connected 
residuals of a fracture of the left fifth toe.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1962 to September 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 RO rating decision 
that denied service connection for bilateral knee 
disabilities, to include as secondary to service-connected 
residuals of a fracture of the left fifth toe, and denied 
service connection for bilateral hip disabilities, to include 
as secondary to service-connected residuals of a fracture of 
the left fifth toe.  In January 2008, the veteran testified 
at a Travel Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The veteran is service-connected for residuals of a fracture 
of the left fifth toe.  His service medical records do not 
show complaints, findings, or diagnoses of any right or left 
knee or hip disabilities.  The service medical records do 
show treatment for a fracture of the left fifth toe in August 
1966.  

Post-service treatment records show treatment for disorders 
including knee and hip problems.  

For example, a July 2005 report from R. K. Dhar, M.D., noted 
that the veteran was seen complaining of pain in his lower 
back and hips which began in September 2004.  The diagnoses 
included trochanteric bursitis, osteoarthritis of the hip, 
and degenerative disc disease of the spine.  

An April 2006 statement from M. Riss, D.O., reported that the 
veteran's hip and knee problems were exacerbated by the 
original foot injury of 1966 due to his altered gait.  The 
Board observes that there is no indication that Dr. Riss 
reviewed the veteran's claims file in providing his opinion.  

A June 2006 VA feet examination report related diagnoses of 
residuals of left fifth toe fracture; bilateral tailor's 
bunions; and submetatarsal five calluses of the left foot 
which was significantly thicker than the right foot.  The 
examiner noted that such was due to abnormal weight-bearing 
from the fifth toe fracture.  

A June 2006 statement from A. E. Palmieri, M.D., indicated 
that the veteran had been under his care for hip and knee 
problems and that he was last seen at his office in June 
2006.  Dr. Palmieri stated that the veteran also had marked 
deformity of his foot at the fifth metatarsophalangeal joint 
secondary to a fracture he sustained during active military 
service in 1966.  It was noted that over the subsequent 
years, the veteran had suffered intermittent episodes of 
severe foot pain resulting in a limp.  Dr. Palmieri stated 
that it was his opinion, based on a reasonable degree of 
medical probability, that the veteran's current knee and hip 
problems had been exacerbated as a result of his altered 
biomechanics, i.e., abnormal gait pattern, during the 
symptomatic episodes related to his foot injury/deformity.  
The Board notes that there is also no indication that Dr. 
Palmieri reviewed the veteran's claims file in providing the 
above opinion.  

A September 2006 statement from a VA podiatrist, noted that 
the veteran's claims file and his June 2006 VA feet 
examination report were reviewed.  The podiatrist indicated 
that the veteran's service records showed that he suffered a 
fracture to the fifth proximal phalanx at the base in August 
1966.  It was reported that the veteran had an injury with a 
hatch door that fell onto the foot and fractured the toe.  
The podiatrist stated that based on that information, the 
veteran's left hip condition and left knee condition were not 
caused by the fifth toe fracture.  As to whether the hip and 
knee were aggravated by the fifth toe residuals of a 
fracture, the podiatrist commented that she could not provide 
the etiology of the hip and knee conditions or provide if the 
conditions were aggravated by the fracture of the foot 
without resulting to mere speculation.  The Board observes 
that the VA podiatrist did not specifically address the 
statements from Dr. Riss or Dr. Palmieri.  Additionally, 
there was no information provided concerning whether the 
veteran had any right knee or right hip problems and, if so, 
as to their etiology.  

An October 2006 VA orthopedic examination report indicated 
that a podiatry note regarding the veteran's left foot was 
not of record.  The veteran reported that he injured his left 
foot in 1966 and that he had suffered from an intermittent 
limp since that time that occurred as often as several days 
out of the week while in the winter.  He stated that he had a 
gradual onset of pain about ten or fifteen years ago in his 
left hip.  The veteran also reported that his left knee had a 
gradual onset of pain ten or fifteen years ago.  As to an 
impression, the examiner stated that at that point, he had no 
evidence of the veteran sustaining any injuries to his knee 
or to his hip.  The examiner stated that he had no objective 
documentation of the veteran having a limp between 1966 and 
the present, which was forty years.  The examiner commented 
that, therefore, he believed it would be purely speculative 
to make any definitive statement about causation of the 
veteran's left hip strain and his left patellar femoral 
syndrome.  The examiner remarked, however, that if, in fact, 
the veteran had a limp for all of those years, which the 
podiatrist might be able to help determine, then it would be 
at least as likely as not that the hip and knee were 
secondary to the foot.  The examiner noted that the veteran 
had no complaints about the right hip or knee and that his 
complaints were all left-sided.  There is no indication that 
the examiner reviewed the veteran's claims file and he 
specifically indicated that he did not have the September 
2006 podiatrist opinion.  

The Board observes that the opinions discussed above are 
contradictory.  Additionally, as noted above, although the VA 
podiatrist stated that she reviewed the veteran's claims file 
in her September 2006 opinion, she did not discuss the 
opinions provided by Dr. Riss and Dr. Palmieri as to 
aggravation.  Further, the VA examiner pursuant to the 
October 2006 VA orthopedic examination report did not review 
the veteran's claims file and did not have the September 2006 
opinion from the VA podiatrist at the time of that 
examination.  Board also notes that none of the opinions 
discuss whether the veteran has right knee or hip problems or 
their etiology.  

The Board observes that the veteran has not been afforded a 
VA examination with an opinion after a review of the entire 
claims file that addresses the opinions of Dr. Riss and Dr. 
Palmieri, as to his claims for service connection for 
bilateral knee disabilities and bilateral hip disabilities, 
to include as secondary to service-connected residuals of a 
fracture of the left fifth toe.  Such an examination should 
be accomplished on remand.  38 C.F.R. § 3.159(c)(4).

Further, at the January 2008 Board hearing, the veteran 
testified that he was currently receiving VA treatment for 
his knee and hip disabilities.  He stated that he was going 
through physical therapy at the Lyons, New Jersey VA Medical 
Center.  He indicated that he probably went about every six 
months.  The Board observes that there are no recent VA 
treatment reports of record.  

As there are possible further VA treatment records that may 
be pertinent to his claims, they should be obtained.  See 
Bell v. Derwinski, 2 Vet.App. 611 (1992); 38 C.F.R 3.159(c).

Accordingly, these issues are REMANDED for the following:  

1.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
bilateral knee and bilateral hip 
problems, and dated since his separation 
from service, from the Lyons, New Jersey 
VA Medical Center.  

2.  Ask the veteran to identify all other 
medical providers who have treated him 
for bilateral knee and bilateral hip 
problems since his separation from 
service.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  

3.  Schedule the veteran for a VA 
orthopedic examination by a physician to 
determine the nature of his claimed 
bilateral knee disabilities and bilateral 
hip disabilities and their possible 
relationship to service or his service-
connected residuals of a fracture of the 
left fifth toe.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current right 
and left knee disabilities and right and 
left hip disabilities.  

Based on a review claims file, examination 
of the veteran, and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is as likely 
as not (50 percent or greater probability) 
that any diagnosed right or left knee 
disabilities and right or left hip 
disabilities are etiologically related to 
the veteran's period of service.  If not, 
the examiner should then opine as to 
whether the veteran's service-connected 
residuals of a fracture of the left fifth 
toe caused or aggravated (permanently 
worsened beyond the natural progression) 
any right or left knee disabilities and 
right or left hip disabilities, and if so, 
the extent to which they are aggravated.  

4.  Thereafter, review the veteran's 
claims for entitlement to service 
connection for bilateral knee 
disabilities, to include as secondary to 
service-connected residuals of a fracture 
of the left fifth toe, and entitlement to 
service connection for bilateral hip 
disabilities, to include as secondary to 
service-connected residuals of a fracture 
of the left fifth toe.  If the claims are 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



